Filing # 959593 EoENEd O7263HIG! oRSH MBI? Filed 07/81/20 Page 1 of $8 PagelD 4

IN THE CIRCUIT COURT OF THE NINTH JUDICIAL CIRCUIT IN AND FOR
OSCEOLA COUNTY, FL

DAVID EUWEMA AND
CHARYL EUWEMA

Plaintiffs,

OSCEOLA COUNTY,

OSCEOLA COUNTY FIRE RESCUE & EMS,
ORANGE COUNTY,

ORANGE COUNTY FIRE & RESCUE,

CITY OF ST. CLOUD,

CITY OF ST. CLOUD FIRE & RESCUE,
CITY OF KISSIMMEE,

CITY OF KISSIMMEE FIRE DEPARTMENT,
and SCOTT KILMER, an individual

Defendants.

 

COMPLAINT AGAINST DEFENDANTS

Plaintiffs, DAVID EUWEMA and CHARYL EUWEMA (“PLAINTIFFS = and
HOMEOWNERS’) file this complaint against Defendants, ORANGE COUNTY, ORANGE
COUNTY FIRE & RESCUE, CITY OF ST. CLOUD, CITY OF ST. CLOUD FIRE & RESCUE,
OSCEOLA COUNTY, OSCEOLA COUNTY FIRE RESCUE & EMS, CITY OF KISSIMMEE,
CITY OF KISSIMMEE FIRE DEPARTMENT, and SCOTT KILMER (collectively

“DEFENDANTS?”), and allege the following:
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 2 of 58 PagelID 5

JURISDICTION AND VENUE

1, This Court has subject matter jurisdiction pursuant to §26.012 and § 768.28(1)
Florida Statutes (2018), and as a result of the Plaintiffs seeking equitable remedies and
monetary compensation in excess of $15,000.00 exclusive of interest and costs.

2. This Court has personal jurisdiction over the parties to this action pursuant to
768.28(1) Florida Statutes (2018) because the property and incident occurred within Osceola
County.

3. Additionally, the Ninth Judicial Circuit has personal jurisdiction over the
Defendants pursuant to Florida Statutes (2018) § 48.193 because tortious acts occurred within
the State of Florida in Osceola County.

4, Venue properly lies in Osceola County, Florida pursuant to §§ 47.011 and 768.28
Florida Statutes (2018) because this is where the cause of action accrued and where the
property in dispute is located.

5, Pursuant to § 768.28(6)(a), Florida Statutes (2018), the Plaintiffs notified the
Defendants and the Florida Department of Financial Services of their claims six (6) months or
more prior to the filing of this action.

6. The Defendant government entities (ORANGE COUNTY, ORANGE COUNTY
FIRE & RESCUE, CITY OF ST. CLOUD, CITY OF ST. CLOUD FIRE & RESCUE,
OSCEOLA COUNTY, OSCEOLA COUNTY FIRE RESCUE & EMS, CITY OF
KISSIMMEE, CITY OF KISSIMMEE FIRE DEPARTMENT) have clearly and unequivocally
waived their sovereign immunity in all matters related to this cause of action in the following

ways:
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 3 of 58 PagelD 6

a. By virtue of Florida Statute § 768.28, Waiver of Sovereign Immunity in Tort Actions
as all Florida State Law counts within this complaint involve torts against state
agencies/subdivisions for loss of property, personal injury, negligent acts, wrongful
acts, and the like.

b. Additionally, as to counts against Defendants for violations of Federal Law, Florida
Statute § 768.28(18) is applicable.

PARTIES

7. Plaintiff, DAVID EUWEMA is an individual that maintains his personal residence
in Osceola County, Florida. He is, and at all times material to this lawsuit was, a citizen of the
State of Florida.

8. Plaintiff, CHARYL EUWEMA is an individual that maintains her personal
residence in Osceola County, Florida. She is, and at all times material to this lawsuit was, a
citizen of the State of Florida.

9, Defendant, OSCEOLA COUNTY, is a political subdivision of the State of Florida,
which is and was responsible for the operation, administration, management, and oversight of
the activities of OSCEOLA COUNTY FIRE RESCUE & EMS at all times material hereto.

10. Defendant, OSCEOLA COUNTY FIRE RESCUE & EMS, is a political
subdivision duly incorporated under the laws of the State of Florida, which is and was
responsible for the operation, administration, management, and oversight of the activities of
the OSCEOLA COUNTY FIRE RESCUE & EMS employees at all times material hereto.

11. Defendant, ORANGE COUNTY, is a political subdivision of the State of Florida,
which is and was responsible for the operation, administration, management, and oversight of

the activities of the ORANGE COUNTY FIRE & RESCUE at all times material hereto.
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 4 of 58 PagelD 7

12. Defendant, ORANGE COUNTY FIRE & RESCUE, is a political subdivision duly
incorporated under the laws of the State of Florida, which is and was responsible for the
operation, administration, management, and oversight of the activities of the ORANGE
COUNTY FIRE RESCUE employees at all times material hereto.

13. Defendant, CITY OF ST. CLOUD, is a municipal corporation existing by and under
the laws of the State of Florida, which is and was responsible for the operation, administration,
management, and oversight of the activities of the ST. CLOUD FIRE & RESCUE at all times
material hereto.

14. Defendant, ST. CLOUD FIRE & RESCUE, is a political subdivision duly
incorporated under the laws of the State of Florida, which is and was responsible for the
operation, administration, management, and oversight of the activities of the ST. CLOUD
FIRE RESCUE employees at all times material hereto.

15. Defendant, CITY OF KISSIMMEE, is a municipal corporation existing by and
under the laws of the State of Florida, which is and was responsible for the operation,
administration, management, and oversight of the activities of the KISSIMMEE FIRE
DEPARTMENT at all times material hereto.

16. Defendant, KISSIMMEE FIRE DEPARTMENT, is a political subdivision duly
incorporated under the laws of the State of Florida, which is and was responsible for the
operation, administration, management, and oversight of the activities of the KISSIMMEE
FIRE DEPARTMENT employees at all times material hereto.

17. Defendant, SCOTT KILMER, was an employee of the O9CEOLA COUNTY FIRE
RESCUE & EMS, who held the rank of Battalion Chief/Paramedic at the time the incidents

alleged took place. He is being sued in his individual capacity. Plaintiffs claim that Defendant,
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 5 of 58 PagelD 8

SCOTT KILMER, is personally liable for his wanton and willful disregard of safety and
property under Fla. Stat. 768.28(9)(a).

18. To the best of PLAINTIFFS’ knowledge, SCOTT KILMER resides at 4151 Oberry
Road, Kissimmee, FL 34746 and is a resident of the state of Florida, including at all times
relevant hereto.

19, At all times relevant to this action, Defendant, SCOTT KILMER, was acting as a
Battalion Chief/Paramedic and Incident Commander for OSCEOLA COUNTY, and was
acting under color of law, to wit, under color of statutes, ordinances, regulations, policies,
customs, and usages of the State of Florida and/or County, and under the direction and control
of the County.

20. At all times herein mentioned, Defendants OSCEOLA COUNTY, OSCEOLA
COUNTY FIRE RESCUE & EMS, ORANGE COUNTY, ORANGE COUNTY FIRE
RESCUE, CITY OF ST. CLOUD, ST. CLOUD FIRE RESCUE, CITY OF KISSIMMEE, and
KISSIMMEE FIRE DEPARTMENT were subject to Fla. Stat. 768.28, the general laws of the
State of Florida, and the federal laws of the United States.

GENERAL FACTUAL BACKGROUND

21. PLAINTIFFS owned their home for well over twenty (20) years, building,
improving, and expanding upon it as their lives changed and grew. They remained in the home
they created, and would have stayed in their home, but for the acts/omissions by
DEFENDANTS which destroyed their lives.

22. On July 28, 2016, at 2029 hours, a 911 call was received which reported that there
was a fire at a residence located at 990 Shore Drive in Kissimmee, FL—PLAINTIFFS’ home.

The call came from the adjacent residence.
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 6 of 58 PagelD 9

23. | When the fire was noticed, it was completely isolated and contained to the front
porch. In fact, the fire was considerably small, and was nearly snuffed-out. Additionally, as
shades/blinds/curtains were pulled-up, the inside of the home was visible through the windows
and there was no smoke or fire within the inside of the house.

24. At 2030 hours, service units from OSCEOLA COUNTY FIRE RESCUE,
KISSIMMEE FIRE DEPARTMENT, ST. CLOUD FIRE RESCUE, and ORANGE COUNTY
FIRE RESCUE (DEFENDANTS) were dispatched to the fire in unincorporated Osceola
County.

25. After DEFENDANTS arrived, their actions/inactions caused the fire to spread.

26. OSCEOLA COUNTY and/or OSCEOLA COUNTY FIRE RESCUE & EMS was
the primary actor associated with the fire incident. Among their personnel dispatched was
Defendant SCOTT KILMER (“KILMER”), the Battalion Chief.

27. Throughout the incident, there were several issues surrounding the leadership and
direction provided by OSCEOLA COUNTY and/or OSCEOLA COUNTY FIRE RESCUE as
a whole, and most notably, several failures by KILMER to conduct his most basic of duties—
protecting the safety of the individuals and their property.

28. OSCEOLA COUNTY, and/or OSCEOLA COUNTY FIRE RESCUE & EMS,
along with KILMER and the other fire-department DEFENDANTS, permitted PLAINTIFFS’
home to be burned to the ground in its entirety, by their negligence, deliberate indifference,
and/or intentional conduct.

29. DEFENDANTS discriminated against PLAINTIFFS and treated them/their home

differently than they would have treated others due to certain disabilities. DEFENDANTS
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 7 of 58 PagelD 10

preyed on PLAINTIFFS’ situation and it is apparent that DEFENDANTS sought to make an
example out of PLAINTIFFS.

30. In fact, to provide example, it was noted that KILMER, as Battalion Chief,
frequently stated throughout the incident to “LET IT [the home] BURN”. The statement was
made frequently and with such a disregard and hatred towards the PLAINTIFFS. KILMER
made similar comments with disdain against PLAINTIFFS such as “Let it burn, this will
continue to burn until the morning” and “we are going to contain this fire to the structure and
burn it to the ground.” He also made statements such as “I don’t care what you do, just keep it
contained to this structure and do not put it out” and “I don’t want to put the fire out”.

31. KILMER’s statements became the theme of the fire—quite literally despite there
being four separate fire departments, KILMER’s statement and operations towards
PLAINTIFFS’ home became the standard policy and procedure for managing the situation.

32. The inaction of the other departments involved, KISSIMMEE FIRE
DEPARTMENT, ST. CLOUD FIRE RESCUE, and ORANGE COUNTY FIRE RESCUE
resulted in devastating loss and complete destruction of Plaintiffs’ home and all their pets
(including a service animal).

33, Requirements, statutes, procedures, guidelines, and the like were intentionally and
wantonly disregarded.

34. The faulty leadership of KILMER was blindly followed by all departments, even
though hushed statements were made during and after the incident, that proper operations,

procedures, policies, standards (and the like) were not being followed.
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 8 of 58 PagelID 11

35. DEFENDANTS simply watched and allowed Plaintiffs’ home to burn while there
were known opportunities to salvage it, constituting a conscious disregard of Plaintiffs’ safety,
property and rights under law.

36. | As PLAINTIFFS’ home was on a lake and was within 150 feet of a canal (in
addition to the several firetruck-water sources available), the DEFENDANTS had ample clear
water sources to douse the fire. Moreover, DEFENDANTS did not begin using the fire hydrant
available by the home until considerable time passed, essentially only to protect the cypress
trees rather than the home.

37. Unfortunately, it was the goal of the DEFENDANTS to let PLAINTIFFS’ home
burn to the ground without reason.

38. Some of OSCEOLA COUNTY/OSCEOLA COUNTY FIRE RESCUE/KILMER’s
negligent and/or intentional/reckless decisions include but are not limited to: assigning a
civilian to rehab the firefighters, ceasing hose operations with an active fire still present so that
all personnel could eat, releasing crews prematurely, refusing requests from assigned personnel
for additional assistance, and an overall lack of generally accepted practices, leadership, and
organization.

39, Five hours after the first units arrived, there was still an active fire due to
DEFENDANTS’ collective acts and omissions.

40. The structure, personal property, family pets, a service dog of the family, and
nearby items outside the structure owned by the Plaintiffs were a complete and total loss.

41, The DEFENDANTS each failed to act in accordance with basic operations,

procedures, standards of care, policies, statutes, and the like.
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 9 of 58 PagelID 12

42. An investigator arrived at the incident scene at 2258 hours and spoke with
Plaintiffs. After answering the investigator’s questions regarding exterior points of ignition,
the investigator advised that he would be back the following morning to conduct a full
investigation.

43. Statements were made by the investigator and/or his agents that the fire at Plaintiffs’
home could have ignited due to arson, particularly in light of PLAINTIFFS’ profession and
their status in the community.

44, When PLAINTIFFS returned to the incident scene very early the next day, the
structure was still burning and there was a large “excavator/track hoe” ordered by KILMER
and/or OSCEOLA COUNTY/OSCEOLA COUNTY FIRE RESCUE & EMS destroying the
remaining structure.

45. The driver of the track hoe (an agent of KILMER and/or OSCEOLA
COUNTY/OSCEOLA COUNTY FIRE RESCUE & EMS) negligently and/or intentionally
pushed the steel framing of the house into the back yard which in turn ignited and damaged
several of PLAINTIFFS’ boats, classic cars, outdoor structures, yard area, and more. In other
words, additional damage was caused, potential evidence of arson was destroyed, and evidence
of potential bad acts/other malfeasance was pummeled.

46. Unfortunately, none of PLAINTIFFS’ home, belongings, outdoor areas, etc. were
salvageable because everything that had survived the fire was crushed and destroyed by the
excavator.

47, On August 11, 2016, a request was sent to OSCEOLA COUNTY/OSCEOLA

COUNTY FIRE RESCUE’s Human Resources department for an investigation related to
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 10 of 58 PagelD 13

KILMER’S handling of the incident based on commentary circulating throughout the
department and the other fire departments involved.

48. Seven (7) issues were cited and examined in the report conducted by Human
Resources and Fire Chief Robert Sorenson. Of the seven (7) listed issues, five were sustained,
one was assigned as policy failure, and only one was overruled.

49, PLAINTIFFS have satisfied all conditions precedent to bringing this cause of
action, or such conditions have been effectively waived, including but not limited to the
following:

a. DEFENDANTS are agencies/entities/officers of the State of Florida or other
localities.

b. PLAINTIFFS presented the appropriate pre-suit claims in writing to each
respective defendant-entity and the Department of Financial Services in
compliance with Florida Statues Section 768 on or about July 17, 2018.

c. The respective defendant-entities and the Department of Financial Services
formally denied the claim and/or failed to provide action on the claim within six (6)
months of filing the claim (hence constituting a denial) in or about January 2019.

50. | PLAINTIFFS have retained the undersigned attorneys and are obligated to pay
them a reasonable fee for their services.

LD STATE LAW CLAIMS AGAINST DEFENDANTS

COUNT 1 - NEGLIGENCE AGAINST OSCEOLA COUNTY AND OSCEOLA COUNTY
FIRE & RESCUE

51. This is an action for negligence for damages for a sum within the jurisdictional

limits of this court, to wit: in excess of $15,000.00, exclusive of costs and interest.

10
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 11 of 58 PageID 14

52. Plaintiffs re-assert and re-allege the contents of paragraphs 1 through 50 above, as
if set forth fully herein.
53. This is an action for negligence related to the incident resulting in the complete and

total loss of Plaintiffs’ residential structures, personal property, family pets, a service dog of
the family, and nearby items, amongst other things.

54. Sovereign immunity has been waived by virtue of Florida Statute § 768.28, Waiver
of Sovereign Immunity in Tort Actions as this count involves the tort of negligence by state
actors for personal injury and loss of property for negligent and wrongful acts and omissions
by OSCEOLA COUNTY FIRE RESCUE & EMS/OSCEOLA; a private person would be
liable to PLAINTIFFS for their negligence/wrongful acts including but not limited to the
prevention/mitigation of destruction/damage to the property of another, taking due care to not
cause damage to the property of another, and the reasonable and safe use and maneuvering of
machinery/vehicles to avoid damage to another.

55, At all times and places described herein, the actions and/or inactions of Defendant,
OSCEOLA COUNTY FIRE & RESCUE, were undertaken, and/or not undertaken, by
individuals who were the employees and/or agents of Defendant, OSCEOLA COUNTY, all of
whom were, at the time, acting within the course and scope of their employment and or agency;
as a result, Defendant, OSCEOLA COUNTY is directly liable, or vicariously liable, for said
actions and/or inactions.

56. Atall times relevant to this action, the defendant SCOTT KILMER was employed
by defendant OSCEOLA COUNTY FIRE RESCUE & EMS and was acting within the scope

and course of his employment. Therefore, defendant O9CEOLA COUNTY FIRE & RESCUE

11
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 12 of 58 PagelD 15

acted through its employee, defendant SCOTT KILMER at all times relevant to this action and
hence is responsible for his acts/omissions.

57, Plaintiffs, DAVID AND CHARYL EUWEMA, have satisfied all conditions
precedent prior to the filing of this lawsuit, including, but not limited to, any notice
requirements under Section 768.28, Florida Statutes, and any pre-suit and/or notice
requirements under Chapters 766, Florida Statutes.

58. At all times relevant hereto, Defendant, OSCEOLA COUNTY, by and through
Defendant, OSCEOLA COUNTY FIRE & RESCUE, owed a duty to Plaintiffs, DAVID AND
CHARYL EUWEMA, to provide a basic level of safety, control, and/or property conservation
at the prevailing standard of care of reasonable persons/professionals, including but not limited
to the prevention/mitigation of destruction/damage to the property of another, taking due care
to not cause damage to the property of another, and the reasonable and safe use and
maneuvering of machinery/vehicles to avoid damage to another.

59, On or about July 28, 2016, Defendant, OSCEOLA COUNTY, by and through
Defendant, OSCEOLA COUNTY FIRE RESCUE & EMS, was called, and was dispatched to
assist, Plaintiffs, DAVID AND CHARYL EUWEMA, with a fire that had begun at their
residence located at 990 Shore Dr. Kissimmee, FL, 34774.

60. At said place and time, upon evaluation and/or examination, Defendant,
OSCEOLA COUNTY, by and through Defendant, OSCEOLA COUNTY FIRE & RESCUE,
breached its duty to Plaintiffs, DAVID AND CHARYL EUWEMA, in their actions/inactions
described throughout this complaint (i.e. paragraphs 21-48), and, overall, based on the
standard operating procedures, equipment, machinery, vehicles, other firefighters, etc.

involved, it failed to adhere to reasonable standards and duties of care.

12
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 13 of 58 PagelD 16

61. As an actual, direct, proximate and foreseeable result of said negligent breach of
duty on the part of Defendant, OSCEOLA COUNTY, by and through Defendant, OSCEOLA
COUNTY FIRE & RESCUE, Plaintiffs, DAVID AND CHARYL EUWEMA, suffered
complete loss of their home, all of their personal property, and their animals which were inside
of the burning home.

62. Asa further direct, proximate and foreseeable result of said negligent breach(es) of
duty on the part of Defendant, OSCEOLA COUNTY, by and through Defendant, OSCEOLA
COUNTY FIRE & RESCUE, Plaintiffs, DAVID AND CHARYL EUWEMA, suffered
personal injuries, mental anguish (including post-traumatic stress disorder), economic
damages (including lost wages and lost earning capacity), and loss of capacity for the
enjoyment of life, amongst other things. This loss is continuing, and they will continue to suffer
from the loss into the future.

63. WHEREFORE, Plaintiffs, DAVID and CHARYL EUWEMA, respectfully
request a judgment in their favor and against Defendants, OSCEOLA COUNTY and
OSCEOLA COUNTY FIRE & RESCUE, for actual damages, consequential damages,
compensatory damages, attorneys’ fees, all relief pursuant to Florida Law, court costs, and
such further relief as this Court deems just and proper.

COUNT 2 - GROSS NEGLIGENCE AGAINST OSCEOLA COUNTY AND OSCEOLA
COUNTY FIRE & RESCUE

64. This is an action for gross negligence for damages for a sum within the
Jurisdictional limits of this court, to wit: in excess of $15,000.00, exclusive of costs and
interest.

65. Plaintiffs re-assert and re-allege the contents of paragraphs | through 50 above, as

if set forth fully herein.

13
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 14 of 58 PagelD 17

66. Sovereign immunity has been waived by virtue of Florida Statute § 768.28, Waiver
of Sovereign Immunity in Tort Actions as this count involves the tort of negligence by state
actors for personal injury and loss of property for negligent and wrongful acts and omissions
by OSCEOLA COUNTY FIRE RESCUE & EMS/OSCEOLA COUNTY; a private person
would be liable to PLAINTIFFS for their gross negligence/wrongful acts including but not
limited to the prevention/mitigation of destruction/damage to the property of another, taking
due care to not cause damage to the property of another, and the reasonable and safe use and
maneuvering of machinery/vehicles to avoid damage to another.

67. Defendants, OSCEOLA COUNTY and OSCEOLA COUNTY FIRE RESCUE &
EMS, owed a duty to the Plaintiffs to provide a basic level of safety, control, and/or property
conservation at the prevailing standard of care of reasonable persons/professionals, including
but not limited to the prevention/mitigation of destruction/damage to the property of another,
taking due care to not cause damage to the property of another, and the reasonable and safe use
and maneuvering of machinery/vehicles to avoid damage to another.

68. At all times relevant to this action, the defendant SCOTT KILMER was employed
by defendant OSCEOLA COUNTY FIRE RESCUE & EMS and was acting within the scope
and course of his employment. Therefore, defendant O9CEOLA COUNTY FIRE RESCUE &
EMS acted through its employee, defendant SCOTT KILMER at all times relevant to this
action.

69, Defendants, OSCEOLA COUNTY and OSCEOLA COUNTY FIRE RESCUE &
EMS, breached their duty and created an unreasonable risk of harm to the Plaintiffs as
described throughout this complaint (i.e. paragraphs 21-48) and it failed to address the fire

despite requirements for certain operational protocols beyond the scope of discretion, the

14
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 15 of 58 PagelD 18

requirement and duty to neutralize the fire and conserve property; also based on the size of the
fire, the standard operating procedures, available equipment, and other firefighters, amongst
other things, it failed to adhere to reasonable standards and duties of care.

70. Defendants, OSCEOLA COUNTY and OSCEOLA COUNTY FIRE RESCUE &
EMS, failed to adhere to its operational requirements to neutralize the hazardous condition
(readily apparent to even the Plaintiffs) and consciously disregarding the standard operating
procedure used when attacking a house fire. Their acts/omissions in intentionally allowing
Plaintiffs’ house to be burned as a vendetta or to “teach a lesson” constitutes gross negligence
and recklessness.

7). Defendants, OSCEOLA COUNTY and OSCEOLA COUNTY FIRE RESCUE &
EMS, knew that this intentional misconduct would have likely resulted in injury to the
Plaintiffs, loss of the Plaintiff's animals, and loss of the Plaintiff's property.

72. Asa direct and proximate result of the foregoing gross negligence and breach of
the duties of care, the Plaintiffs, DAVID AND CHARYL EUWEMA, suffered severe property
loss, the loss of their animals in the fire, and other injuries.

73. Defendants acts are the direct and proximate cause of the Plaintiffs’, DAVID AND
CHARYL EUWEMA, mental anguish (including post-traumatic stress disorder), personal
injuries, economic damages (including lost wages and lost earning capacity), and loss of
capacity for the enjoyment of life. This loss is continuing and they will continue to suffer from
these losses in the future.

74, WHEREFORE, the Plaintiffs, DAVID and CHARYL EUWEMA, demand

judgment for intentional infliction of emotional distress, mental anguish, actual damages,

15
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 16 of 58 PagelD 19

compensatory damages, court costs and fees, and any other damages permitted by law against
Defendants, OSCEOLA COUNTY and OSCEOLA COUNTY FIRE & RESCUE.

COUNT 3 —- NEGLIGENT HIRING OF EMPLOYEE AGAINST OSCEOLA COUNTY
AND OSCEOLA COUNTY FIRE & RESCUE

75. This is an action for negligent hiring of KILMER by OSCEOLA COUNTY and
OSCEOLA COUNTY FIRE RESCUE & EMS.

76. Plaintiffs re-assert and re-allege the contents of paragraphs | through 50 above,
inclusive, as if set forth more fully here-in.

77. Sovereign immunity has been waived by virtue of Florida Statute § 768.28, Waiver
of Sovereign Immunity in Tort Actions as this count involves the tort of negligence by state
actors for personal injury and loss of property for negligent and wrongful acts and omissions
by OSCEOLA COUNTY FIRE RESCUE & EMS/OSCEOLA; a private person would be
liable to PLAINTIFFS for negligence in hiring practices.

78. At the time of the fire and destruction of the Plaintiff's home, Defendant, SCOTT
KILMER, was acting in accordance with the duties bestowed upon and/or at the direction and
behalf of Defendants, OSCEOLA COUNTY and OSCEOLA COUNTY FIRE RESCUE &
EMS, who assumed and exercised control over the means, methods, details, and performance
of all employees, their actions, and conduct as they perform their duties.

79. OSCEOLA COUNTY and OSCEOLA COUNTY FIRE RESCUE & EMS
previously terminated the employment of Defendant, SCOTT KILMER, earlier in his career
for an incident involving gross negligence and/or misconduct for events in which KILMER
electrocuted a firefighter, drove a fire truck negligently, and two additional

violations/incidents.

16
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 17 of 58 PagelD 20

80. Defendants OSCEOLA COUNTY and OSCEOLA COUNTY FIRE RESCUE &
EMS hence knew of Defendant’s, SCOTT KILMER, employment termination and grounds for
it prior to subsequently rehiring him.

81. Hence, OSCEOLA COUNTY knew that KILMER was incompetent and unfit to
perform duties of firefighting and leading in fire-incident scenarios for which he was
employed.

82. Defendants OSCEOLA COUNTY and OSCEOLA COUNTY FIRE RESCUE &
EMS knew that Defendant, SCOTT KILMER, would create an undue risk and a danger to
others due to his employment, as that was the very ground upon which his employment was
previously terminated.

83. Defendants OSCEOLA COUNTY and OSCEOLA COUNTY FIRE RESCUE &
EMS had a duty of reasonable care in their hiring operations and procedures to prevent undue
and unreasonable risk, harm, and dangers to those who may come into contact with KILMER,
such as the PLAINTIFFS.

84, In light of what Defendants, OSCEOLA COUNTY and OSCEOLA COUNTY
FIRE RESCUE & EMS, knew, the decision to hire Defendant, SCOTT KILMER, a second
time was unreasonable and constitutes a breach of duty on the part of Defendants.

85. Despite advanced knowledge, OSCEOLA COUNTY hired KILMER a second time
in conscious disregard of the rights and safety of the public.

86. A sufficient nexus exists between Plaintiffs, DAVID and CHARYL EUWEMA,
and Defendants, O9CEOLA COUNTY and OSCEOLA COUNTY FIRE RESCUE & EMS, to
justify responsibility for bringing Defendant, SCOTT KILMER, into contact with Plaintiffs

because he was permitted to act as a firefighter and as a chief officer of the department.

17
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 18 of 58 PagelD 21

87. Defendants’, OSCEOLA COUNTY and OSCEOLA COUNTY FIRE RESCUE &
EMS, unreasonable decision to rehire Defendant, SCOTT KILMER, in light of what was
known about his previous terminable offenses, was the causation in fact of the grossly
negligent acts and conduct of SCOTT KILMER, which were the direct and proximate cause
of the property loss and other damages sustained by the Plaintiffs, DAVID and CHARYL
EUWEMA.

88. As a direct and proximate result of the foregoing negligent hiring of KILMER,
Plaintiffs, DAVID and CHARYL EUWEMA, suffered severe property loss, loss of their
animals, personal injury, economic damages (including lost wages and lost earning capacity),
mental anguish (including post-traumatic stress disorder), and loss of capacity for enjoyment
of life, amongst other things. These losses continue and will continue into the future.

89, WHEREFORE, the Plaintiffs, DAVID and CHARYL EUWEMA, respectfully
request a judgment in their favor and against Defendants, OSCEOLA COUNTY and
OSCEOLA COUNTY FIRE RESCUE & EMS, for actual damages, consequential damages,
compensatory damages, intentional infliction of emotional distress, mental anguish (including
post-traumatic stress disorder), and any other damages permitted by law including attorneys’
fees pursuant to Florida law, court costs, fees, and such further relief as this Court deems just
and proper.

COUNT 4 - NEGLIGENT RETENTION OF EMPLOYEE AGAINST OSCEOLA
COUNTY AND OSCEOLA COUNTY FIRE & RESCUE

90. This is an action for negligent retention of KILMER by OSCEOLA COUNTY and
OSCEOLA COUNTY FIRE RESCUE & EMS.
91. Plaintiffs re-assert and re-allege the contents of paragraphs 1 through 50 above, as

if fully set forth herein.

18
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 19 of 58 PagelD 22

92. At the time of the fire and destruction of the Plaintiff's home, Defendant, SCOTT
KILMER, was acting upon the employment duties bestowed on him and/ or at the direction
and behalf of Defendants, OSCEOLA COUNTY and OSCEOLA COUNTY FIRE RESCUE
& EMS, who assumed and exercised control over the means, methods, details, and
performance of all employees, their actions, and conduct as they perform their duties.

93. Sovereign immunity has been waived by virtue of Florida Statute § 768.28, Waiver
of Sovereign Immunity in Tort Actions as this count involves the tort of negligence by state
actors for personal injury and loss of property for negligent and wrongful acts and omissions
by OSCEOLA COUNTY FIRE RESCUE & EMS/OSCEOLA COUNTY; a private person
would be liable to PLAINTIFFS for their negligent actions in retention of certain employees.

94, Defendants, OSCEOLA COUNTY and OSCEOLA COUNTY FIRE RESCUE &
EMS, owed PLAINTIFFS a duty of reasonable care to avoid undue and unreasonable risks,
harm, and danger in their retention of known dangerous employees. Moreover, they had a duty
to reasonably investigate, reassign, or discharge KILMER when they became aware of the
undue unreasonable risks that KILMER posed to others, such as PLAINTIFFS, in performing
his job functions.

95. During the course of employing KILMER, there was awareness or constructive
notice on the part of OSCEOLA COUNTY and OSCEOLA COUNTY FIRE RESCUE & EMS
of the undue and unreasonable risks and dangers to others, such as PLAINTIFFS, created by
his continued employment and capacity as a Battalion Chief firefighter (and as a firefighter
generally). This is evidenced by the fact that OSCEOLA COUNTY and OSCEOLA COUNTY
FIRE RESCUE & EMS previously employed KILMER and terminated him prior to his most

recent employment for causing unreasonable risks, harms, and dangers to others (including

19
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 20 of 58 PagelD 23

misconduct/gross negligence by KILMER upon which he caused the electrocution of another
firefighter, drove a fire truck negligently, and two additional violations/incidents).

96. KILMER’s unreasonable acts and misconduct are directly related to his duties and
functions as a Battalion Chief and firefighter. His unreasonable acts and misconduct
specifically related to his previous employment include but are not limited to those described
above in paragraphs 79-81.

97. OSCEOLA COUNTY and OSCEOLA COUNTY FIRE RESCUE & EMS
breached their aforementioned duty because they retained KILMER in the same capacity and
employment under which the entities were fully aware that he caused undue risks, harms, and
dangers to others. Their duty was also breached by failing to investigate or at the very least
reassign KILMER to a different position unrelated to the unreasonable risk of harm that he
created.

98, Defendants’, OSCEOLA COUNTY’s and OSCEOLA COUNTY FIRE RESCUE
& EMS, unreasonable retention of KILMER and failure to investigate, reassign, or discharge
KILMER, was the causation in fact of the negligent acts and conduct committed by SCOTT
KILMER against PLAINTIFFS because he was unreasonably unfit to service in his intended
capacity, as demonstrated in paragraphs 21—48 (including other portions of this complaint).

99, The same was the direct and proximate cause of the various losses and damages
sustained by the Plaintiffs, DAVID and CHARYL EUWEMA.

100. Asa direct and proximate result of the foregoing negligence, Plaintiffs, DAVID
and CHARYL EUWEMA, suffered severe property loss, personal injury, loss of their animals,

mental anguish (including post-traumatic stress disorder), economic damages (including lost

20
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 21 of 58 PageID 24

wages and lost earning capacity), and loss of capacity for enjoyment of life, amongst other
things. This loss is continuing, and they will continue to suffer from the loss into the future.
101. WHEREFORE, the Plaintiffs, DAVID and CHARYL EUWEMA, respectfully
request a judgment in their favor and against Defendants, OSCEOLA COUNTY and
OSCEOLA COUNTY FIRE RESCUE & EMS, for actual damages, consequential damages,
compensatory damages, intentional infliction of emotional distress, attorneys’ fees pursuant to
Florida law, court costs, fees, and such further relief as this Court deems just and proper.

COUNT 5 —- NEGLIGENCE AGAINST CITY OF ST. CLOUD AND CITY OF ST.
CLOUD FIRE & RESCUE

102. This is an action for negligence for damages for a sum within the jurisdictional
limits of this court, to wit: in excess of $15,000.00, exclusive of costs and interest.

103. Plaintiffs re-assert and re-allege the contents of paragraphs 1 through 50 above,
inclusive, as if fully set forth herein.

104. This is an action for negligence related to the incident resulting in the complete and
total loss of Plaintiffs’ structure, personal property, family pets, a service dog of the family,
and nearby items, amongst other things.

105.  Atall times and places described herein, the actions and/or inactions of Defendant,
CITY OF ST. CLOUD FIRE & RESCUE, were undertaken, and/or not undertaken, by
individuals who were the employees and/or agents of Defendant, CITY OF ST. CLOUD, all
of whom were, at the time, acting within the course and scope of their employment and or
agency; as a result, Defendant, CITY OF ST. CLOUD is directly liable, or vicariously liable,

for said actions and/or inactions.

21
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 22 of 58 PagelD 25

106. Plaintiffs have satisfied all conditions precedent prior to the filing of this lawsuit,
including, but not limited to, any notice requirements under Section 768.28, Florida Statutes,
and any pre-suit and/or notice requirements under Chapters 766, Florida Statutes.

107. Sovereign immunity has been waived by virtue of Florida Statute § 768.28, Waiver
of Sovereign Immunity in Tort Actions as this count involves the tort of negligence by state
actors for personal injury and loss of property for negligent and wrongful acts and omissions
by CITY OF ST. CLOUD FIRE & RESCUE/CITY OF ST. CLOUD; a private person would
be liable to PLAINTIFFS for their negligence/wrongful acts including but not limited to the
prevention/mitigation of destruction/damage to the property of another, taking due care to not
cause damage to the property of another, and the reasonable and safe use and maneuvering of
machinery/vehicles to avoid damage to another.

108. At all times relevant hereto, Defendant CITY OF ST. CLOUD, by and through
Defendant, CITY OF ST. CLOUD FIRE & RESCUE, owed a duty to Plaintiffs to provide a
basic level of safety, control, and/or property conservation at the prevailing standard of care of
reasonable persons/professionals, including but not limited to the prevention/mitigation of
destruction/damage to the property of another, taking due care to not cause damage to the
property of another, and the reasonable and safe use and maneuvering of machinery/vehicles
to avoid damage to another. Moreover, they had a duty of reasonable care to provide
emergency and/or rescue-related assistance.

109. On or about July 28, 2016, Defendant, CITY OF ST. CLOUD, by and through
Defendant, CITY OF ST. CLOUD FIRE & RESCUE, was called, and was dispatched to assist,
Plaintiffs with a fire that had begun at their residence located at 990 Shore Dr. Kissimmee, FL,

34774.

22
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 23 of 58 PagelD 26

110. CITY OF ST. CLOUD, by and through Defendant, CITY OF ST. CLOUD FIRE &
RESCUE accepted the call for assistance and rescue of Plaintiffs and their home.

111.  Atsaid place and time, upon evaluation and/or examination, Defendant, CITY OF
ST. CLOUD, by and through Defendant, CITY OF ST. CLOUD FIRE & RESCUE, breached
its duty to Plaintiffs in their actions/inactions described throughout this complaint (i.e. 21-48)
and when based on the standard operating procedures, available equipment and other
firefighters, it failed to adhere to reasonable standards and duties of care—for example, it failed
to abide by standard operating procedures to protect property and provide assistance to mediate
the risks associated with the incident.

112. Asa direct, proximate and foreseeable result of said negligent breach of duty on
the part of Defendant, CITY OF ST. CLOUD, by and through Defendant, CITY OF ST.
CLOUD FIRE & RESCUE, Plaintiffs suffered complete loss of their home, all of their personal
property, and their animals which were inside of the burning home.

113. Asa further direct, proximate and foreseeable result of said negligent breach(es) of
duty on the part of Defendant, CITY OF ST. CLOUD, by and through Defendant, CITY OF
ST. CLOUD FIRE & RESCUE, Plaintiffs suffered severe property loss, personal injury, loss
of their animals, mental anguish (including post-traumatic stress disorder), economic damages
(including lost wages and lost earning capacity), and loss of capacity for enjoyment of life,
amongst other things. This loss is continuing and they will continue to suffer from the loss into
the future.

114... WHEREFORE, Plaintiffs, DAVID and CHARYL EUWEMA, respectfully
request a judgment in their favor and against Defendants, CITY OF ST. CLOUD and CITY

OF ST. CLOUD FIRE & RESCUE, for actual damages, consequential damages, compensatory

23
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 24 of 58 PagelD 27

damages, fees, and court costs pursuant to Florida law and such further relief as this Court
deems just and proper.

COUNT 6 - GROSS NEGLIGENCE CITY OF ST. CLOUD AND CITY OF ST. CLOUD
FIRE & RESCUE

115. This is an action for gross negligence for damages for a sum within the
Jurisdictional limits of this court, to wit: in excess of $15,000.00, exclusive of costs and
interest.

116. Plaintiffs re-assert and re-allege the contents of paragraphs | through 50 above, as
if fully set forth herein.

117. Sovereign immunity has been waived by virtue of Florida Statute § 768.28, Waiver
of Sovereign Immunity in Tort Actions as this count involves the tort of negligence by state
actors for personal injury and loss of property for negligent and wrongful acts and omissions
by CITY OF ST. CLOUD FIRE & RESCUE/CITY OF ST. CLOUD; a private person would
be liable to PLAINTIFFS for their gross negligence/wrongful acts including but not limited to
the prevention/mitigation of destruction/damage to the property of another, taking due care to
not cause damage to the property of another, and the reasonable and safe use and maneuvering
of machinery/vehicles to avoid damage to another.

118. Defendants, CITY OF ST. CLOUD AND CITY OF ST. CLOUD FIRE &
RESCUE, owed a duty to Plaintiffs to provide a basic level of safety, control, and/or property
conservation at the prevailing standard of care of reasonable persons/professionals, including
but not limited to the prevention/mitigation of destruction/damage to the property of another,
taking due care to not cause damage to the property of another, and the reasonable and safe use
and maneuvering of machinery/vehicles to avoid damage to another. Moreover, they had a

duty of reasonable care to provide emergency and/or rescue-related assistance.

24
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 25 of 58 PagelD 28

119. Defendants, CITY OF ST. CLOUD AND CITY OF ST. CLOUD FIRE &
RESCUE, breached their duty and created and unreasonable risk of harm to the Plaintiffs when
it failed to address the fire as described in this complaint (i.e. 21-48), despite knowing the
proper protocol and knowing precisely what actions could have been done to neutralize the fire
and mitigate/avoid the damages done to Plaintiffs.

120. It failed to use standard operating procedures, available equipment, and other
firefighters, amongst other things; it failed to adhere to reasonable standards and duties of care.
The conduct was conducted recklessly and wantonly with an indifference to the safety and
rights of PLAINTIFS. The actions were nearing that of intentionality against the
PLAINTIFFS, as was the theme set by OSCEOLA COUNTY/KILMER.

121. Defendants, CITY OF ST. CLOUD AND CITY OF ST. CLOUD FIRE &
RESCUE, knew that their intentional misconduct would result in injury to the Plaintiffs, loss
of the Plaintiffs’ animals, and loss of the Plaintiffs’ property.

122. Defendants, CITY OF ST. CLOUD AND CITY OF ST. CLOUD FIRE &
RESCUE, failed to properly neutralize the hazardous condition (readily apparent to even the
Plaintiffs) and consciously disregarded the standard operating procedure used when attacking
a house fire and supporting sister-fire departments in rescue efforts.

123. Asa direct and proximate result of the foregoing gross negligence and breach of
the duties of care, the Plaintiffs, DAVID AND CHARYL EUWEMA, suffered severe property
loss, the loss of their animals in the fire, and other injuries.

124. Defendants, CITY OF ST. CLOUD AND CITY OF ST. CLOUD FIRE &
RESCUE, are the direct and proximate cause of the Plaintiff's, DAVID AND CHARYL

EUWEMA, suffering severe property loss, personal injury, loss of their animals, mental

25
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 26 of 58 PagelD 29

anguish (including post-traumatic stress disorder), economic damages (including lost wages
and lost earning capacity), and loss of capacity for enjoyment of life, amongst other things.
This loss is continuing, and they will continue to suffer from the loss into the future.

125. WHEREFORE, the Plaintiffs, DAVID and CHARYL EUWEMA, demand
judgment for actual damages, consequential damages, compensatory damages, intentional
infliction of emotional distress, attorneys’ fees pursuant to Florida law, court costs, fees, and
such further relief as this Court deems just and proper against Defendants, CITY OF ST.
CLOUD AND CITY OF ST, CLOUD FIRE & RESCUE and demands trial by jury.

COUNT 7 —- NEGLIGENCE AGAINST CITY OF KISSIMMEE AND CITY OF
KISSIMMEE FIRE DEPARTMENT

126. This is an action for negligence for damages for a sum within the jurisdictional
limits of this court, to wit: in excess of $15,000.00, exclusive of costs and interest.

127. Plaintiffs re-assert and re-allege the contents of paragraphs 1 through 50 above, as
if fully set forth herein.

128. This is an action for negligence related to the incident resulting in the complete and
total loss of Plaintiffs’ structure, personal property, family pets, a service dog of the family,
and nearby items, amongst other things.

129.  Atall times and places described herein, the actions and/or inactions of Defendant,
CITY OF KISSIMMEE FIRE DEPARTMENT, were undertaken, and/or not undertaken, by
individuals who were the employees and/or agents of Defendant, CITY OF KISSIMMEE, all
of whom were, at the time, acting within the course and scope of their employment and or
agency; as a result, Defendant, CITY OF KISSIMMEE is directly liable, or vicariously liable,

for said actions and/or inactions.

26
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 27 of 58 PagelD 30

130. Plaintiffs, have satisfied all conditions precedent prior to the filing of this lawsuit,
including, but not limited to, any notice requirements under Section 768.28, Florida Statutes,
and any pre-suit and/or notice requirements under Chapters 766, Florida Statutes.

131. Sovereign immunity has been waived by virtue of Florida Statute § 768.28, Waiver
of Sovereign Immunity in Tort Actions as this count involves the tort of negligence by state
actors for personal injury and loss of property for negligent and wrongful acts and omissions
by CITY OF KISSIMMEE FIRE DEPARTMENT/KISSIMMEE; a private person would be
liable to PLAINTIFFS for their negligence/wrongful acts including but not limited to the
prevention/mitigation of destruction/damage to the property of another, taking due care to not
cause damage to the property of another, and the reasonable and safe use and maneuvering of
machinery/vehicles to avoid damage to another.

132. At all times relevant hereto, Defendant, CITY OF KISSIMMEE, by and through
Defendant, CITY OF KISSIMMEE FIRE DEPARTMENT, owed a duty to Plaintiffs to
provide a basic level of safety, control, and/or property conservation at the prevailing standard
of care of reasonable persons/professionals, including but not limited to the
prevention/mitigation of destruction/damage to the property of another, taking due care to not
cause damage to the property of another, and the reasonable and safe use and maneuvering of
machinery/vehicles to avoid damage to another. Moreover, they had a duty of reasonable care
to provide emergency and/or rescue-related assistance.

133. On or about July 28, 2016, Defendant, CITY OF KISSIMMEE, by and through
Defendant, CITY OF KISSIMMEE FIRE DEPARTMENT, was called, and was dispatched to
assist Plaintiffs with a fire that had begun at their residence located at 990 Shore Dr.

Kissimmee, FL, 34774.

27
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 28 of 58 PagelD 31

134. CITY OF KISSIMEE, by and through Defendant, CITY OF KISSIMMEE FIRE
DEPARTMENT accepted the call for assistance and rescue of Plaintiffs and their home.

135. At said place and time, upon evaluation and/or examination, Defendant, CITY OF
KISSIMMEE, by and through Defendant, CITY OF KISSIMMEE FIRE DEPARTMENT,
breached its duty to Plaintiffs in their actions/inactions described throughout this complaint
(i.e. 21-48) and when based on the standard operating procedures, available equipment and
other firefighters, it failed to adhere to reasonable standards and duties of care—for example,
it failed to abide by standard operating procedures to protect property and provide assistance
to mediate the risks associated with the incident.

136. Asa direct, proximate and foreseeable result of said negligent breach of duty on
the part of Defendant, CITY OF KISSIMMEE, by and through Defendant, CITY OF
KISSIMMEE FIRE DEPARTMENT, Plaintiffs suffered complete loss of their home, all of
their personal property, and their animals which were inside of the burning home.

137. Asa further direct, proximate and foreseeable result of said negligent breach(es) of
duty on the part of Defendant, CITY OF KISSIMMEE, by and through Defendant, CITY OF
KISSIMMEE FIRE DEPARTMENT, Plaintiffs suffered severe property loss, personal injury,
loss of their animals, mental anguish (including post-traumatic stress disorder), economic
damages (including lost wages and lost earning capacity), and loss of capacity for enjoyment
of life, amongst other things. This loss is continuing and they will continue to suffer from the
loss into the future.

138. WHEREFORE, Plaintiffs, DAVID and CHARYL EUWEMA, respectfully
request a judgment in their favor and against Defendants, CITY OF KISSIMMEE and CITY

OF KISSIMMEE FIRE DEPARTMENT, for actual damages, consequential damages,

28
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 29 of 58 PagelD 32

compensatory damages, intentional infliction of emotional distress, attorneys’ fees pursuant to
Florida law, court costs, fees, and such further relief as this Court deems just and proper.
COUNT 8 - GROSS NEGLIGENCE AGAINST CITY OF KISSIMMEE AND CITY OF
KISSIMMEE FIRE DEPARTMENT

139. This is an action for gross negligence for damages for a sum within the
Jurisdictional limits of this court, to wit: in excess of $15,000.00, exclusive of costs and
interest.

140. Plaintiffs re-assert and re-allege the contents of paragraphs 1 through 50 above, as
if fully set forth herein.

141. Sovereign immunity has been waived by virtue of Florida Statute § 768.28, Waiver
of Sovereign Immunity in Tort Actions as this count involves the tort of negligence by state
actors for personal injury and loss of property for negligent and wrongful acts and omissions
by CITY OF KISSIMMEE FIRE DEPARTMENT/KISSIMMEE; a private person would be
liable to PLAINTIFFS for their gross negligence/wrongful acts including but not limited to the
prevention/mitigation of destruction/damage to the property of another, taking due care to not
cause damage to the property of another, and the reasonable and safe use and maneuvering of
machinery/vehicles to avoid damage to another.

142. Defendants, CITY OF KISSIMMEE and CITY OF KISSIMMEE FIRE
DEPARTMENT, owed a duty to Plaintiffs to provide a basic level of safety, control, and/or
property conservation at the prevailing standard of care of reasonable persons/professionals,
including but not limited to the prevention/mitigation of destruction/damage to the property of
another, taking due care to not cause damage to the property of another, and the reasonable
and safe use and maneuvering of machinery/vehicles to avoid damage to another. Moreover,

they had a duty of reasonable care to provide emergency and/or rescue-related assistance.

29
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 30 of 58 PagelD 33

143. Defendants, CITY OF KISSIMMEE and CITY OF KISSIMMEE FIRE
DEPARTMENT, breached their duty and created and unreasonable risk of harm to the
Plaintiffs when it failed to address the fire as described in this complaint, despite knowing the
proper operations and protocol and knowing precisely what actions could have been done to
neutralize the fire and mitigate/avoid the damages done to Plaintiffs.

144. Defendants, CITY OF KISSIMMEE and CITY OF KISSIMMEE FIRE
DEPARTMENT, should have known that this intentional misconduct would have likely
resulted in injury to the Plaintiffs, loss of the Plaintiffs animals, and loss of the Plaintiffs
property. Because Defendants, CITY OF KISSIMMEE and CITY OF KISSIMMEE FIRE
DEPARTMENT, failed to properly neutralize the hazardous condition, readily apparent to
even the Plaintiffs, and by consciously disregarding the standard operating procedure used
when attacking a house fire, Defendants, CITY OF KISSIMMEE and CITY OF KISSIMMEE
FIRE DEPARTMENT, breached their duty to the plaintiffs.

145. It failed to use standard operating procedures, available equipment, and other
firefighters, amongst other things; it failed to adhere to reasonable standards and duties of care.
The conduct was conducted recklessly and wantonly with an indifference to the safety and
rights of PLAINTIFS. The actions were nearing that of intentionality against the
PLAINTIFFS, as was the theme set by OSCEOLA COUNTY/KILMER.

146. They knew that their intentional misconduct would result in injury to the Plaintiffs,
loss of the Plaintiff's animals, and loss of the Plaintiff's property.

147. Defendants failed to properly neutralize the hazardous condition (readily apparent
to even the Plaintiffs) and consciously disregarded the standard operating procedures used

when attacking a house fire and supporting sister-fire departments.

30
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 31 of 58 PageID 34

148. Asa direct and proximate result of the foregoing gross negligence and breach of
the duties of care, the Plaintiffs, DAVID AND CHARYL EUWEMA, suffered severe property
loss, personal injury, loss of their animals, mental anguish (including post-traumatic stress
disorder), economic damages (including lost wages and lost earning capacity), and loss of
capacity for enjoyment of life, amongst other things. This loss is continuing and they will
continue to suffer from the loss into the future.

149. Defendants, CITY OF KISSIMMEE and CITY OF KISSIMMEE FIRE
DEPARTMENT, are the direct and proximate cause of the Plaintiffs’, DAVID AND CHARYL
EUWEMA, mental anguish and loss of capacity for the enjoyment of life.

150. WHEREFORE, the Plaintiffs, DAVID and CHARYL EUWEMA, demand
judgment for actual damages, consequential damages, compensatory damages, intentional
infliction of emotional distress, attorneys’ fees pursuant to Florida law, court costs, fees, and
such further relief as this Court deems just and proper against Defendants, CITY OF
KISSIMMEE and CITY OF KISSIMMEE FIRE DEPARTMENT, and demands trial by jury.

COUNT 9 —- NEGLIGENCE AGAINST ORANGE COUNTY AND ORANGE COUNTY
FIRE AND RESCUE

151. This is an action for negligence for damages for a sum within the jurisdictional
limits of this court, to wit: in excess of $15,000.00, exclusive of costs and interest.

152. Plaintiffs re-assert and incorporate by reference paragraphs | through 50 as if fully
set forth herein.

153. This is an action for negligence related to the incident resulting in the complete and
total loss of Plaintiffs’ structure, personal property, family pets, a service dog of the family,

and nearby items.

31
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 32 of 58 PagelD 35

154.  Atall times and places described herein, the actions and/or inactions of Defendant,
ORANGE COUNTY FIRE RESCUE, were undertaken, and/or not undertaken, by individuals
who were the employees and/or agents of Defendant, ORANGE COUNTY, all of whom were,
at the time, acting within the course and scope of their employment and or agency; as a result,
Defendant, ORANGE COUNTY is directly liable, or vicariously liable, for said actions and/or
inactions, which is beyond any general determination on how to fight a fire.

155. Plaintiffs, DAVID and CHARYL EUWEMA, have satisfied all conditions
precedent prior to the filing of this lawsuit, including, but not limited to, any notice
requirements under Section 768.28, Florida Statutes.

156. Sovereign immunity has been waived by virtue of Florida Statute § 768.28, Waiver
of Sovereign Immunity in Tort Actions as this count involves the tort of negligence by state
actors for personal injury and loss of property for negligent and wrongful acts and omissions
by ORANGE COUNTY FIRE RESCUE/ORANGE COUNTY; a private person would be
liable to PLAINTIFFS for their negligence/wrongful acts including but not limited to the
prevention/mitigation of destruction/damage to the property of another, taking due care to not
cause damage to the property of another, and the reasonable and safe use and maneuvering of
machinery/vehicles to avoid damage to another.

157. At all times relevant hereto, Defendant ORANGE COUNTY, by and through
Defendant, ORANGE COUNTY FIRE RESCUE, owed a duty to Plaintiffs to provide a basic
level of safety, control, and/or property conservation at the prevailing standard of care of
reasonable persons/professionals, including but not limited to the prevention/mitigation of
destruction/damage to the property of another, taking due care to not cause damage to the

property of another, and the reasonable and safe use and maneuvering of machinery/vehicles

32
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 33 of 58 PagelD 36

to avoid damage to another. Moreover, they had a duty of reasonable care to provide
emergency and/or rescue-related assistance.

158. On or about July 28, 2016, Defendant, ORANGE COUNTY, by and through
Defendant, ORANGE COUNTY FIRE RESCUE, was called, and was dispatched to assist,
Plaintiffs with a fire that had begun at their residence located at 990 Shore Dr. Kissimmee, FL,
34774.

159. ORANGE COUNTY, by and through Defendant, ORANGE COUNTY FIRE
RESCUE accepted the call for assistance and rescue of Plaintiffs and their home.

160. At said place and time, Defendant, ORANGE COUNTY, by and through
Defendant, ORANGE COUNTY FIRE RESCUE, breached its duty to Plaintiffs in their
actions/inactions described throughout this complaint (i.e. 21-48) and when based on the
standard operating procedures, available equipment and other firefighters, it failed to adhere
to reasonable standards and duties of care—for example, it failed to abide by standard
operating procedures to protect property and provide assistance to mediate the risks associated
with the incident.

161. Asadirect, proximate, and foreseeable result of said breach of duty on the part of
Defendant, ORANGE COUNTY, by and through Defendant, ORANGE COUNTY FIRE
RESCUE, Plaintiffs suffered complete loss of their home, personal property, family pets,
including a service dog of the family, which were inside of the burning home.

162. Asa further direct, proximate, and foreseeable result of said negligent breach(es)
of duty on the part of Defendant, ORANGE COUNTY, by and through Defendant, ORANGE
COUNTY FIRE AND RESCUE, Plaintiffs, DAVID AND CHARYL EUWEMA, suffered

severe property loss, personal injury, loss of their animals, mental anguish (including post-

33
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 34 of 58 PagelD 37

traumatic stress disorder), economic damages (including lost wages and lost earning capacity),
and loss of capacity for enjoyment of life, amongst other things. This loss is continuing and
they will continue to suffer from the loss into the future.

163. WHEREFORE, Plaintiffs respectfully request a judgment in their favor and
against Defendants, ORANGE COUNTY and ORANGE COUNTY FIRE RESCUE, for actual
damages, consequential damages, compensatory damages, intentional infliction of emotional
distress, attorneys’ fees pursuant to Florida law, court costs, fees, and such further relief as this
Court deems just and proper.

COUNT 10 - GROSS NEGLIGENCE ORANGE COUNTY AND ORANGE COUNTY
FIRE AND RESCUE

164. This is an action for negligence for damages for a sum within the jurisdictional
limits of this court, to wit: in excess of $15,000.00, exclusive of costs and interest.

165. Plaintiffs re-assert and re-allege the contents of paragraphs 1 through 50 above, as
if set forth fully here-in.

166. Sovereign immunity has been waived by virtue of Florida Statute § 768.28, Waiver
of Sovereign Immunity in Tort Actions as this count involves the tort of negligence by state
actors for personal injury and loss of property for negligent and wrongful acts and omissions
by ORANGE COUNTY FIRE RESCUE/ORANGE COUNTY; a private person would be
liable to PLAINTIFFS for their gross negligence/wrongful acts including but not limited to the
prevention/mitigation of destruction/damage to the property of another, taking due care to not
cause damage to the property of another, and the reasonable and safe use and maneuvering of
machinery/vehicles to avoid damage to another

167. Defendants, ORANGE COUNTY AND ORANGE COUNTY FIRE AND

RESCUE, owed a duty to Plaintiffs to provide a basic level of safety, control, and/or property

34
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 35 of 58 PagelD 38

conservation at the prevailing standard of care of reasonable persons/professionals, including
but not limited to the prevention/mitigation of destruction/damage to the property of another,
taking due care to not cause damage to the property of another, and the reasonable and safe use
and maneuvering of machinery/vehicles to avoid damage to another. Moreover, they had a
duty of reasonable care to provide emergency and/or rescue-related assistance.

168. Defendants, ORANGE COUNTY AND ORANGE COUNTY FIRE AND
RESCUE, breached their duty and created and unreasonable risk of harm to the Plaintiffs when
it failed to address the fire as described in this complaint (i.e. 21-48), despite knowing the
proper protocol and knowing precisely what actions could have been done to neutralize the fire
and mitigate/avoid the damages done to Plaintiffs.

169. It failed to use standard operating procedures, available equipment, and other
firefighters, amongst other things; it failed to adhere to reasonable standards and duties of care.
The conduct was conducted recklessly and wantonly with an indifference to the safety and
rights of PLAINTIFS. The actions were nearing that of intentionality against the
PLAINTIFFS, as was the theme set by OSCEOLA COUNTY/KILMER.

170. Defendants, ORANGE COUNTY AND ORANGE COUNTY FIRE AND
RESCUE, knew that their intentional misconduct would result in injury to the Plaintiffs, loss
of the Plaintiffs’ animals, and loss of the Plaintiffs’ property.

171. Additionally, Defendants, ORANGE COUNTY AND ORANGE COUNTY FIRE
AND RESCUE failed to properly neutralize the hazardous condition (readily apparent to even
the Plaintiffs) and consciously disregarded the standard operating procedure used when

attacking a house fire and supporting sister-fire departments.

35
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 36 of 58 PagelD 39

172. Asa direct and proximate result of the foregoing gross negligence and breach of
the duties of care, the Plaintiffs, DAVID AND CHARYL EUWEMA, suffered severe property
loss, personal injury, loss of their animals, mental anguish (including post-traumatic stress
disorder), economic damages (including lost wages and lost earning capacity), and loss of
capacity for enjoyment of life, amongst other things. This loss is continuing and they will
continue to suffer from the loss into the future.

173. Defendants, ORANGE COUNTY AND ORANGE COUNTY FIRE AND
RESCUE, are the direct and proximate cause of the Plaintiff's, DAVID AND CHARYL
EUWEMA, mental anguish and loss of capacity for the enjoyment of life.

174. WHEREFORE, the Plaintiffs, DAVID and CHARYL EUWEMA, demand
judgment for actual damages, consequential damages, compensatory damages, intentional
infliction of emotional distress, attorneys’ fees pursuant to Florida law, court costs, fees, and
such further relief as this Court deems just and proper against Defendants, ORANGE
COUNTY AND ORANGE COUNTY FIRE AND RESCUE, and demands trial by jury.

COUNT 11 —- NEGLIGENCE AGAINST SCOTT KILMER

175. This is an action for negligence for damages for a sum within the jurisdictional
limits of this court, to wit: in excess of $15,000.00, exclusive of costs and interest.

176. Plaintiffs re-assert and re-allege the contents of paragraphs | through 50 above, as
if fully set forth herein.

177. Atall times and places described herein, the actions and/or inactions of Defendant,
SCOTT KILMER, were undertaken, and/or not undertaken, as an employee and/or agent of
Defendant, OSCEOLA COUNTY FIRE & RESCUE, all of whom were, at the time, acting

within the course and scope of their employment and or agency.

36
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 37 of 58 PagelD 40

178. At all times relevant hereto, Defendant, SCOTT KILMER, owed a duty to
Plaintiffs, DAVID AND CHARYL EUWEMA, to provide a basic level of safety, control,
and/or property conservation at the prevailing standard of care of reasonable persons, including
but not limited to the prevention/mitigation of destruction/damage to the property of another,
taking due care to not cause damage to the property of another, and the reasonable and safe use
and maneuvering of machinery/vehicles to avoid damage to another. Moreover, he had a duty
of reasonable care to provide emergency and/or rescue-related assistance.

179. Onor about July 28, 2016, Defendant, SCOTT KILMER, was dispatched to assist,
Plaintiffs, DAVID AND CHARYL EUWEMA, with a fire that had begun at their residence
located at 990 Shore Dr. Kissimmee, FL, 34774.

180. At said place and time, upon evaluation and/or examination, Defendant, SCOTT
KILMER, breached his duty as the incident commander to Plaintiffs, DAVID AND CHARYL
EUWEMA, when based on the standard operating procedures, available equipment and other
firefighters, he failed to establish a command post, failed to establish a sufficient water source,
failed to properly lead and supervise other firefighters, failed to properly set up rehab, assigned
a civilian doctor to rehab, actions/inactions described in paragraphs 21-48, 181-183 , 205, etc.

181. Moreover, KILMER’s actions displayed bad faith, wanton, reckless, gross
negligence, and intentional conduct against Plaintiffs when he made the comment “LET IT
BURN?” and addressed the Plaintiffs as “hoarders”, instructed firefighters not put out the fire,
sent firefighters on “break” when the fire needed attention, and failed to adequately protect the
real and personal property of the Plaintiffs.

182. Additionally, by the same token, KILMER acted with deliberate indifference for

the safety and property of the Plaintiffs.

37
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 38 of 58 PagelD 41

183. In fact, it is apparent that KILMER discriminated against the Plaintiffs for their
mental/emotional disabilities and/or Plaintiffs background and history.

184. Asa direct, proximate and foreseeable result of said breach of duty on the part of
Defendant, SCOTT KILMER, Plaintiffs suffered complete loss of their home, all of their
personal property, and their animals which were inside of the burning home.

185. Asa further direct, proximate and foreseeable result of said breach(es) of duty on
the part of Defendant, SCOTT KILMER, Plaintiffs, DAVID AND CHARYL EUWEMA,
suffered severe property loss, personal injury, loss of their animals, mental anguish (including
post-traumatic stress disorder), economic damages (including lost wages and lost earning
capacity), and loss of capacity for enjoyment of life, amongst other things. This loss is
continuing and they will continue to suffer from the loss into the future.

186. WHEREFORE, Plaintiffs, DAVID and CHARYL EUWEMA, demand actual
damages, consequential damages, compensatory damages, intentional infliction of emotional
distress, attorneys’ fees pursuant to Florida law, court costs, fees, and such further relief as this
Court deems just and proper.

COUNT 12 - GROSS NEGLIGENCE AGAINST SCOTT KILMER

187. This is an action for gross negligence for damages for a sum within the
Jurisdictional limits of this court, to wit: in excess of $15,000.00, exclusive of costs and
interest.

188. Plaintiffs re-assert and re-allege the contents of paragraphs 1-50, 177 above, as if
fully set forth herein.

189. Defendant, SCOTT KILMER, owed a duty to Plaintiffs to provide a basic level of

safety, control, and/or property conservation at the prevailing standard of care of reasonable

38
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 39 of 58 PagelD 42

persons, including but not limited to the prevention/mitigation of destruction/damage to the
property of another, taking due care to not cause damage to the property of another, and the
reasonable and safe use and maneuvering of machinery/vehicles to avoid damage to another.
Moreover, he had a duty of reasonable care to provide emergency and/or rescue-related
assistance.

190. Defendant, SCOTT KILMER, breached his duty and recklessly and/or intentionally
created an unreasonable risk of harm to the Plaintiffs and their property when he failed to
address the fire as described in this complaint (including but not limited to the conduct
described in paragraphs 21-48, 180-183), despite knowing the proper protocol and precisely
knowing how to appropriately neutralize the fire at the incident scene; instead, he choose to
“LET IT BURN” as a personal vendetta against the Plaintiffs as a discriminatory act and/or an
act of such deliberate indifference to the lives and rights of Plaintiffs.

191. KILMER’s conduct was so reckless and wanting in care that it constitutes a
conscious disregard or indifference to the life, safety, and rights of Plaintiffs.

192. Defendant, SCOTT KILMER, knew that his gross misconduct would result in
injury to the Plaintiffs, loss of the Plaintiffs’ animals (including their service animal), and loss
of the Plaintiffs’ property. As Defendant, SCOTT KILMER, failed to follow standard
operational procedures to neutralize the hazardous condition (readily apparent to even the
Plaintiffs) and instead consciously disregarded the standard operating procedure and
discriminated against Plaintiffs as a personal vendetta. As such, Defendant, SCOTT KILMER,
breached his duties of care.

193. Asa direct and proximate result of the foregoing gross negligence and breach of

the duties of care, the Plaintiffs, DAVID AND CHARYL EUWEMA, suffered property loss,

39
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 40 of 58 PagelD 43

personal injury, loss of their animals, mental anguish (including post-traumatic stress disorder),
economic damages (including lost wages and lost earning capacity), and loss of capacity for
enjoyment of life, amongst other things. This loss is continuing and they will continue to suffer
from the loss into the future.

194. Defendant, SCOTT KILMER, is the direct and proximate cause of the Plaintiffs’,
DAVID AND CHARYL EUWEMA, damages, injuries, emotional distress, mental anguish
economic damages, and loss of capacity for the enjoyment of life.

195. WHEREFORE, the Plaintiffs, DAVID and CHARYL EUWEMA, demand
judgment f r actual damages, consequential damages, compensatory damages, intentional
infliction of emotional distress, attorneys’ fees pursuant to Florida law, court costs, fees, and
such further relief as this Court deems just and proper.

ID VIOLATIONS OF FEDERAL LAW BY DEFENDANTS

COUNT 13 - CLAIM AGAINST DEFENDANTS FOR VIOLATION OF AMERICANS
WITH DISABILITIES ACT (“ADA”),

196. Plaintiffs re-assert and re-allege the contents of paragraphs 1 through 50 above, as
if set forth fully herein.

197. This is an action for violation of the Americans with Disabilities Act (ADA), 42
U.S.C. §12132 against all DEFENDANTS for their joint conduct and for damages for a sum
within the jurisdictional limits of this court, related to the incident resulting in the complete
and total loss of Plaintiffs’ structure, personal property, real property, family pets, a service
dog of the family, nearby items/structures, emotional distress, and mental anguish. The
discriminatory acts by the DEFENDANTS were conducted jointly and severally, resulting in

PLAINTIFFS’ complete losses.

40
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 41 of 58 PageID 44

198. DEFENDANTS have waived sovereign immunity for situations where state actors,
such as DEFENDANTS, cause damages to persons for unequal treatment, discrimination, and
the like pursuant to Florida Statute § 768.28(18) and applicable Federal law.

199. Defendants are public entities/officers as defined by the ADA in that they are
instrumentalities of state or local government.

200. Firefighting functions by fire departments are a benefit of service/program by the
defendant-public entities.

201. Plaintiffs are qualified individuals with a right to receive the benefits of the
firefighting functions by the defendants.

202. Plaintiffs assert that they are qualified individuals with various disabilities,
including but not limited to tremor disorders, heart disease, severe debilitating orthopedic
disability, and disorders commonly associated with the perceived need to save items and the
distress linked to parting with them (what DEFENDANTS have characterized as “hoarding”’).
These impairments substantially limit Plaintiffs’ major life activities including movement.

203. At all times and places described herein, the actions and/or inactions of
DEFENDANTS, were undertaken, and/or not undertaken, by individuals, who were the
employees and/or agents of the respective DEFENDANTS, each of whom were, at the time,
acting within the course and scope of their respective employments and or agencies; as a result,
DEFENDANTS are directly liable, or vicariously liable, for said actions and/or inactions.

204. DEFENDANTS failed to maintain policies and procedures to ensure compliance
with Title II of the ADA, when they excluded the Plaintiffs from the DEFENDANTS’

respective services for fire and safety prevention, neutralization, and protection.

4]
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 42 of 58 PagelD 45

205.

DEFENDANTS have violated the ADA by certain joint exclusionary and

discriminatory conduct including, but are not limited to:

a.

206.

Withholding water supplies and failing to put forth efforts to establish water
supplies;

Deliberately preventing the preservation of PLAINTIFFS’ home and personal
property;

Stating that the respective DEFENDANTS should “LET IT BURN” (amongst
other similar derogatory and discriminatory comments as described in paragraph
30);

Deliberately preventing a service animal from escaping the home and/or failing to
conduct any rescue procedures for the PLAINTIFFS’ service animal;

Deliberately failing to establish standard operations command posts;

Deliberating causing issues surrounding leadership duties and supervision of
firefighters as a tactic to prevent the preservation of PLAINTIFFS’ property;
Failing to be available on standard fire-department radio systems and failing to
make himself available throughout the incident, which caused excess chaos;
Failure to protect the rights and property of PLAINTIFFS’ or others like
PLAINTIFFS suffering from certain disabilities (such as “hoarding’’);

Failing to assign appropriate medical professionals and rehabilitation point for the
incident; etc.

At said time and place, upon evaluation and/or examination, DEFENDANTS

denied Plaintiffs the full and equal benefit of services, programs or activities (due to one or

42
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 43 of 58 PagelD 46

more of PLAINTIFFS’ disabilities) when their home which was described as a “hoarding
house”, was allowed to burn down to the ground because they were “hoarders”’.

207. It appears that the DEFENDANTS intended to teach some type of “lesson” to the
PLAINTIFFS of the “downside” to living with certain disabilities. Alternatively, Defendants
have acted with a deliberate indifference to the unequal treatment of Plaintiffs for the same
reasons.

208. DEFENDANTS deliberately abused protocol and standard operating procedures to
deprive Plaintiffs of life safety, fire control, and property conservation.

209. DEFENDANTS acted deliberately and intentionally in order to deprive the
Plaintiffs of these services based on their disabilities, hatred, and animus, all in violation of the
ADA.

210. As a proximate result, Plaintiffs have sustained actual damages and physical
injuries, have suffered mental anguish (including post-traumatic stress disorder also known as
PTSD), lost wages, lost capacity for earning, and endured loss of capacity for the enjoyment
of life. Furthermore, Plaintiffs, suffered complete loss of their home, all of their personal
property, and their animals, one of which was a service animal, which were inside of the
burning home. They lost all of their irreplaceable items of sentimental value. The loss is
continuing, and they will continue to suffer from this loss into the future.

211. WHEREFORE, Plaintiffs, DAVID and CHARYL EUWEMA, respectfully request
a judgment in their favor and against Defendants , for actual damages, consequential damages,
compensatory damages, intentional infliction of emotional distress, attorneys’ fees, court costs,
any other relief under Florida and Federal Law, and such further relief as this Court deems just

and proper.

43
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 44 of 58 PagelD 47

COUNT 14 - CLAIM AGAINST OSCEOLA COUNTY COGNIZABLE UNDER 22 U.S.C.
§ 1983

212. Plaintiffs re-assert and re-allege the contents of paragraphs 1 through 50 above, as
if set forth more fully herein.

213. Defendant-entities are subdivisions of the State of Florida, organized and existing
under the laws of the State of Florida.

214. Defendant KILMER was, at all times relevant to PLAINTIFFS’ claims, acting as
an officer of OSCEOLA COUNTY/OSCEOLA COUNTY FIRE RESCUE & EMS
(“OSCEOLA”) as Battalion Chief.

215. OSCEOLA is liable for the actions of KILMER under the theory of respondeat
superior; KILMER’s actions represent the execution of the county-entity’s policies/custom
which violate persons’ federally protected rights under § 1983 for reasons including but not
limited to the following:

a. His discriminatory and unequal actions demonstrate the entity’s acceptance and use
of employees/agents likely to fight fires discriminately rather than placing public
safety at the forefront of their responsibilities.

b. The entity’s re-employment of KILMER and retention of KILMER despite
knowing of his previous misconduct demonstrate policy/custom of employing
individuals likely to fight fires in a discriminate manner and as personal vendettas
against public persons.

216. OSCEOLA has waived sovereign immunity for situations where state actors, such
as OSCEOLA, cause damages to persons for unequal treatment, discrimination, and the like

pursuant to Florida Statute § 768.28(18) and applicable Federal law.

44
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 45 of 58 PagelD 48

217. On July 28, 2016, OSCEOLA and their agents acted under color of law and/or in
the course and scope of their duties as a fire department/firefighters.

218. OSCEOLA caused the Plaintiffs to completely lose their home, all of their personal
property, including their animals, one of which was a service animal, that perished inside the
burning home. They also lost all of their irreplaceable items of sentimental value.

219. OSCEOLA violated established laws by infringing upon the Plaintiffs’ rights under
the Equal Protection Clause of the 14th Amendment of the United States Constitution and 42
U.S.C. 1983 when the Plaintiffs were treated differently than similarly situated married
homeowners in alike situations during a fire-incident for the following reasons.

220. The Plaintiffs, DAVID AND CHARYL EUWEMA, had a large home situated on
.7 acres of land and had pets, one of which was a service animal. Additionally, when the fire
began, it was contained to the front porch without much movement.

221. There exist instances of other similarly situated families who were not treated with
the same disdain and lack of care and/or violations of law as PLAINTIFFS. For example, in a
similar situation where other married homeowners also had a .7 acre plot of land, a dog, a
house fire that began in the front of the home, and flames that were coming through the roof
when the firefighters arrived, Defendants managed to save the home and a majority of the
family’s items even though there was a fatality.

222. Unfortunately, in this instance, OSCEOLA deliberately allowed the Plaintiffs’
home to burn down rather than placing any efforts towards neutralizing the fire or protecting
Plaintiffs’ property and despite clear opportunities to save Plaintiffs’ home due to animus,

discrimination, and/or unequal treatment.

45
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 46 of 58 PagelD 49

223. OSCEOLA provided PLAINTIFFS with unequal treatment by failing to utilize
water or other reasonable methods available to put out the fire even though it was available.
OSCEOLA treated PLAINTIFFS unequally (likely for reasons described in the count above or
other reasons) and essentially decided not to fight the fire at the home.

224. Additionally, OSCEOLA failed to establish a command post, failed to establish a
sufficient water source, failed to properly lead and supervise other firefighters, failed to
properly set up rehab, assigned a civilian doctor to rehab, and committed other egregious acts.

225. These actions caused the violation and deprivation of the Plaintiffs’ rights pursuant
to the Equal Protection Clause of the 14th Amendment of the United States Constitution.

226. There is no rational basis for the difference in treatment from other similarly
situated person (as described in paragraphs 219-22 above) that the Plaintiffs DAVID and
CHARYL EUWEMA received as a class of one.

227. The Plaintiffs loss of literally everything in their lives resulted from the actions
and/or inactions by OSCEOLA’s customs, policies, and guidelines allowing firefighters to
conduct (or not conduct) their responsibilities based on motives of inequality.

228. The actions and inactions of Defendant OSCEOLA COUNTY resulted in loss to
Plaintiffs where they suffered personal injury, emotional distress, mental anguish (including
post-traumatic stress syndrome, economic damages (including lost wages and lost earning
capacity), and loss of capacity for enjoyment of life. The loss is continuing, and they will
continue to suffer from this loss into the future.

229, WHEREFORE, Plaintiffs, DAVID and CHARYL EUWEMA, respectfully request
a judgment in their favor and against Defendants, OSCEOLA COUNTY and OSCEOLA

COUNTY FIRE & RESCUE EMS, for actual damages, consequential damages, compensatory

46
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 47 of 58 PagelID 50

damages, any relief provided under federal laws, attorneys’ fees, together with any post
judgement interest, court costs, and such further relief as this Court deems just and proper.

COUNT 15 - CLAIM AGAINST KILMER COGNIZABLE UNDER 42 U.S.C. § 1983

230. Plaintiffs re-assert and re-allege the contents of paragraphs | through 50 above, as
if set forth more fully herein.

231. Defendant KILMER was, at all times relevant to PLAINTIFFS’ claims, acting as
an officer of OSCEOLA COUNTY/OSCEOLA COUNTY FIRE RESCUE & EMS as
Battalion Chief.

232. On July 28, 2016, KILMER, while acting under color of law and/or in the course
and scope of duties as firefighter officer of OSCEOLA COUNTY committed violations of
state and federal laws.

233. KILMER caused the Plaintiffs to completely lose their home, all of their personal
property, including their animals, one of which was a service animal, that perished inside the
burning home. They also lost all of their irreplaceable items of sentimental value.

234. KILMER violated established laws by violating the Plaintiffs’ rights under the
Equal Protection Clause of the 14th Amendment of the United States Constitution and 42
U.S.C. 1983 when the Plaintiffs were treated differently than similarly situated married
homeowners in alike situations during a fire-incident for the following reasons.

235. The Plaintiffs, DAVID AND CHARYL EUWEMA, had a large home situated on
.7 acres of land and had pets, one of which was a service animal. Additionally, when the fire
began, it was contained to the front porch without much movement.

236. There exist instances of other similarly situated families who were not treated with

the same disdain and lack of care and/or violations of law as PLAINTIFFS. For example, in a

47
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 48 of 58 PagelD 51

similar situation where other married homeowners also had a .7 acre plot of land, a dog, a
house fire that began in the front of the home, and flames that were coming through the roof
when the firefighters arrived, Defendants managed to save the home and a majority of the
family’s items even though there was a fatality.

237. Unfortunately, in this instance, KILMER deliberately allowed the Plaintiffs’ home
to burn down rather than placing any efforts towards neutralizing the fire or protecting
Plaintiffs’ property and despite clear opportunities to save Plaintiffs’ home due to animus,
discrimination, and/or unequal treatment.

238. KILMER treated PLAINTIFFS unequally and essentially decided not to fight the
fire at the home.

239. KILMER provided PLAINTIFFS with unequal treatment by failing to establish a
command post, failing to establish a sufficient water source, failing to properly lead and
supervise other firefighters, failing to properly set up rehab, assigned a civilian doctor to rehab,
and committed other egregious acts.

240. These actions caused the violation and deprivation of the Plaintiffs’ rights pursuant
to the Equal Protection Clause of the 14th Amendment of the United States Constitution.

241. There is no rational basis for the difference in treatment from other similarly
situated person (as described in paragraphs 219-22 above) that the Plaintiffs DAVID and
CHARYL EUWEMA received as a class of one.

242. The Plaintiffs loss of literally everything in their lives resulted from the actions
and/or inactions by KILMER by his unequal treatment.

243. KILMER’s improper behavior is evidenced throughout this complaint (including

but not limited to paragraphs 21-48, 180-183, etc.) when he did not establish a Command

48
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 49 of 58 PagelD 52

Post, was difficult to contact during the fire, and allowed a refreshment break for the
firefighters even though the home was still burning, amongst other egregious behaviors which
evidenced a deliberate indifference for the rights of others, the PLAINTIFFS in particular.

244, The actions and inactions of KILMER resulted in the Plaintiffs, DAVID and
CHARYL EUWEMA, sustaining actual damages, suffering mental anguish, and enduring loss
of capacity for the enjoyment of life.

245. Furthermore, Plaintiffs DAVID AND CHARYL EUWEMA, suffered complete
loss of their home, all of their personal property, and their animals, one of which was a service
animal and was inside of the burning home. They lost all of their irreplaceable items of
sentimental value. Moreover, they suffered personal injury, mental anguish (including post-
traumatic stress syndrome, economic damages (including lost wages and lost earning capacity),
and loss of capacity for enjoyment of life. The loss is continuing, and they will continue to
suffer from this loss into the future.

246. WHEREFORE, Plaintiffs, DAVID and CHARYL EUWEMA, respectfully request
a judgment in their favor and against KILMER, for actual damages, consequential damages,
compensatory damages, punitive damages, any relief provided under federal laws, attorneys’
fees, together with any post judgement interest, court costs, and such further relief as this Court
deems just and proper.

COUNT 16 —- CLAIMS COGNIZABLE UNDER 42 U.S.C. § 1983 FOR FAILURE TO
TRAIN

247. Plaintiffs re-assert and re-allege the contents of paragraphs | through 50 above, as
if set forth more fully herein.
248. Defendants ORANGE COUNTY, ORANGE COUNTY FIRE RESCUE, CITY OF

ST. CLOUD, ST. CLOUD FIRE RESCUE, CITY OF KISSIMMEE, and KISSIMMEE FIRE

49
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 50 of 58 PagelD 53

DEPARTMENT (to be collectively referred to as “adjacent fire-departments”’) are subdivisions
of the State of Florida, organized and existing under the laws of the State of Florida. This is a
count for failure to train against the adjacent fire-departments for their joint actions against
Plaintiffs.

249. DEFENDANTS have waived sovereign immunity for situations where state actors,
such as DEFENDANTS, cause damages to persons for unequal treatment, discrimination, and
the like pursuant to Florida Statute § 768.28(18) and applicable Federal law.

250. On July 28, 2016, the adjacent fire-departments, while acting under color of law
and/or in the course and scope of their respective duties as firefighters/fire departments, caused
the Plaintiffs to completely lose their home, all of their personal property, including their
animals, one of which was a service animal the perished inside the burning home. They also
lost all of their irreplaceable items of sentimental value.

251. The adjacent fire-departments violated clearly established laws by violating the
Plaintiffs’ rights under the Equal Protection Clause of the 14th Amendment of the United
States Constitution and 42 U.S.C 1983 when the Plaintiffs were treated differently than
similarly situated married homeowners in alike situations.

252. The Plaintiffs, DAVID AND CHARYL EUWEMA, had a large home situated on
.7 acres of land and had pets, one of which was a service animal. Additionally, when the fire
began, it was contained to the front porch without much movement.

253. There exist instances of other similarly situated families, as described in paragraphs
219-22, who were not treated with the same disdain and lack of care and/or violations of law

as PLAINTIFFS.

50
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 51 of 58 PageID 54

254. Respectively and/or jointly, each adjacent fire-department deliberately allowed the
Plaintiffs’ home to burn down, failed to utilize water to put out the fire even though it was
available, failed to provide assistance and other rescue-related duties, failed to properly lead
and supervise their respective firefighters, failed to provide guidance and improvements to
OSCEOLA COUNTY & OSCEOLA COUNTY FIRE RESCUE EMS despite knowing that
OSCEOLA COUNTY was not acting by standard operational procedures, and committed other
acts,

255. Moreover, each adjacent fire-department deprived PLAINTIFFS’ of their right to
equal treatment because there exists a failure to train in the following regard (non-exclusive
list):

a. Failure to train on appropriate procedures to handle persons with certain disabilities
(i.e. what Defendants have called “hoarding”);

b. Failure to train on appropriate procedures/mechanisms to serve public safety and
rescue situations in multi-unit fire dispatch scenarios; and/or

c. Failure to train on appropriate procedures/mechanisms to appropriately protect
persons/property and prevent further damage to persons/property.

256. This resulted in the loss of all PLAINTIFFS’ personal property, and all their
animals, one of which was a service animal.

257. The failure to train their respective fire departments/employees amounts to a
deliberate indifference to the rights of persons, like PLAINTIFFS, who would come into
contact with the firefighters; the deliberate indifference arises from the obvious need to provide

equal treatment in emergency services for individuals with disabilities and the need for further

31
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 52 of 58 PagelD 55

training when fire-departments are dispatched to assist others in circumstances where property
is being deliberately damaged by adjacent fire-departments.

258. To provide further description, the adjacent fire-departments’ failure to correct the
violations of clearly established laws and guidelines pertaining to equal services and proper
accommodations to all citizens, stems from each departments’ respective failures by essentially
acting as agents of OSCEOLA COUNTY FIRE & RESCUE EMS and OSCEOLA COUNTY;
they blinding followed the egregious faulty command of OSCEOLA COUNTY despite
knowing the precise failures of that county’s command.

259. The adjacent fire-departments failed to protect PLAINTIFFS’ right of equal
treatment; they did not address OSCEOLA COUNTY’S deliberate acts against PLAINTIFFS
and continued tolerating it rather than correcting it or providing improvements, perpetuating
the conduct that caused the PLAINTIFFS complete loss. As a result, this symbolic affirmation
became custom, a roadmap, and ultimately the policy for all respective adjacent fire-
departments to follow.

260. The adjacent fire-departments fail to train their employees/agents on how to handle
such situations and instead allow families (who they have willingly come to assist) to suffer
and endure damage.

261. The adjacent fire-departments failed to train their employees/agents on protocols
and standard operating procedures that would ensure that citizens’ homes were saved and/or
protected as much as possible, regardless of improper behavior by any other entity, Battalion
Fire Chief or other superior officer.

262. These failures to train are fairly said to represent policies of discrimination, unequal

treatment, and reckless indifference to the rights of individuals.

52
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 53 of 58 PagelD 56

263. There is no rational basis for the difference in treatment that the Plaintiffs DAVID
and CHARYL EUWEMA received as a class of one.

264. The Plaintiffs loss of literally everything in their lives resulted from the actions
and/or inactions by each adjacent fire-departments’ respective failures to train by allowing
inconsistent and vague customs, policies, and guidelines.

265. Their actions, inactions, and other egregious behaviors constitute deliberate
indifference for the rights and safety of others, the PLAINTIFFS in particular.

266. These actions caused the violation and deprivation of the Plaintiffs’ rights pursuant
to the Equal Protection Clause of the 14th Amendment of the United States Constitution.

267. The actions and inactions of the adjacent fire-departments resulted in the Plaintiffs,
DAVID and CHARYL EUWEMA, sustaining actual damages, suffering mental anguish, and
enduring loss of capacity for the enjoyment of life.

268. Furthermore, Plaintiffs DAVID AND CHARYL EUWEMA, suffered complete
loss of their home, all of their personal property, and their animals, one of which was a service
animal and was inside of the burning home. Additionally, they experienced personal injuries,
economic damages (including lost wages and lost earning capacity), and the loss of enjoyment
of life, amongst other things. The loss is continuing, and they will continue to suffer from this
loss into the future.

269. WHEREFORE, Plaintiffs, DAVID and CHARYL EUWEMA, respectfully
request a judgment in their favor and against Defendants, the adjacent fire-departments, for
actual damages, consequential damages, compensatory damages, any relief provided under
federal laws, attorneys’ fees, together with any post judgement interest, court costs, and such

further relief as this Court deems just and proper.

53
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 54 of 58 PagelD 57

COUNT 17 - CLAIMS COGNIZABLE UNDER 42 U.S.C. § 1983 AGAINST OSCEOLA
COUNTY/OSCEOLA FIRE RESCUE & EMS FOR FAILURE TO TRAIN

270. Plaintiffs re-assert and re-allege the contents of paragraphs 1 through 50 above, as
if set forth more fully herein.

271. Defendants OSCEOLA COUNTY/OSCEOLA COUNTY FIRE RESCUE & EMS
(“OSCEOLA”) are subdivisions of the State of Florida, organized and existing under the laws
of the State of Florida.

272. OSCEOLA has waived sovereign immunity for situations where state actors, such
as OSCEOLA, cause damages to persons for unequal treatment, discrimination, and the like
pursuant to Florida Statute § 768.28(18) and applicable Federal law.

273. On July 28, 2016, OSCEOLA, while acting under color of law and/or in the course
and scope of their respective duties as firefighters/fire departments, caused the Plaintiffs to
completely lose their home, all of their personal property, including their animals, one of which
was a service animal the perished inside the burning home.

274. OSCEOLA violated clearly established laws by violating the Plaintiffs’ rights
under the Equal Protection Clause of the 14th Amendment of the United States Constitution
and 42 U.S.C 1983 when the Plaintiffs were treated differently than similarly situated married
homeowners in alike situations.

275. The Plaintiffs, DAVID AND CHARYL EUWEMA, had a large home situated on
.7 acres of land and had pets, one of which was a service animal. Additionally, when the fire
began, it was contained to the front porch without much movement.

276. There exist instances of other similarly situated families who were not treated with
the same disdain and lack of care and/or violations of law as PLAINTIFFS (as described in

paragraphs 219-2).

54
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 55 of 58 PagelD 58

277. Unfortunately, in this instance, OSCEOLA deliberately allowed the Plaintiffs’
home to burn down rather than placing any efforts towards neutralizing the fire or protecting
Plaintiffs’ property and despite clear opportunities to save Plaintiffs’ home due to animus,
discrimination, and/or unequal treatment.

278. OSCEOLA provided PLAINTIFFS with unequal treatment by failing to utilize
water or other reasonable methods available to put out the fire even though it was available.
OSCEOLA treated PLAINTIFFS unequally (likely for reasons described in the count above or
other reasons) and essentially decided not to fight the fire at the home.

279. Additionally, OSCEOLA failed to establish a command post, failed to establish a
sufficient water source, failed to properly lead and supervise other firefighters, failed to
properly set up rehab, assigned a civilian doctor to rehab, and committed other egregious acts.

280. OSCEOLA deprived PLAINTIFFS of their right to equal treatment because there
exists a failure to train in the following regard (non-exclusive list):

a. Failure to train on appropriate procedures to handle persons with certain disabilities
(i.e. what Defendants have called “hoarding”’);

b. Failure to train on _ procedures/mechanisms to appropriately protect
persons/property and prevent further damage to persons/property; and

c. Failure to train human-resources type employees/agents on appropriate
hiring/retention processes (rather than re-hiring employees terminated for known
gross misconduct).

281. This resulted in the loss of all PLAINTIFFS’ personal property, and all their
animals, one of which was a service animal. Ultimately, the PLAINTIFFS lost everything,

including all their irreplaceable items of sentiment.

55
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 56 of 58 PagelD 59

282. OSCEOLA’s failure to train amounts to a deliberate indifference to the rights of
persons, like PLAINTIFFS, who would come into contact with the firefighters; the deliberate
indifference arises from the obvious need to provide equal treatment in emergency services for
individuals with disabilities, the need for training on employment policies/procedures because
OSCEOLA has a history of rehiring/retaining previously terminated employees with records
of gross misconduct, and the need for training individual firefighters on measures to prevent
further damage to persons/property (specifically when a fire fighter has “gone rogue” and
rather than allowing destruction by the acts of one or more of their agents).

283. These failures to train are fairly said to represent policies of discrimination, unequal
treatment, and reckless indifference to the rights of individuals.

284. There is no rational basis for the difference in treatment that the Plaintiffs DAVID
and CHARYL EUWEMA received as a class of one.

285. The Plaintiffs loss of literally everything in their lives resulted from the actions
and/or inactions by OSCEOLA’s vague customs, policies, and guidelines allowing firefighters
to conduct (or not conduct) their responsibilities based on motives of inequality and allowing
employment departments to place the public/individuals at risk in their hiring operations.

286. Their actions, inactions, and other egregious behaviors constitute deliberate
indifference for the rights and safety of others, the PLAINTIFFS in particular.

287. These actions caused the violation and deprivation of the Plaintiffs’ rights pursuant
to the Equal Protection Clause of the 14th Amendment of the United States Constitution.

288. The actions and inactions of OSCEOLA’s resulted in the Plaintiffs, DAVID and
CHARYL EUWEMA, sustaining actual damages, suffering mental anguish, and enduring loss

of capacity for the enjoyment of life.

56
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 57 of 58 PageID 60

289. Furthermore, Plaintiffs DAVID AND CHARYL EUWEMA, suffered complete
loss of their home, all of their personal property, and their animals, one of which was a service
animal and was inside of the burning home. They lost all of their irreplaceable items of
sentimental value. Additionally, they experienced personal injuries, economic damages
(including lost wages and lost earning capacity), and the loss of enjoyment of life, amongst
other things. The loss is continuing, and they will continue to suffer from this loss into the
future.

290. WHEREFORE, Plaintiffs, DAVID and CHARYL EUWEMA, respectfully
request a judgment in their favor and against OSCEOLA, for actual damages, consequential
damages, compensatory damages, any relief provided under federal laws, attorneys’ fees,
together with any post judgement interest, court costs, and such further relief as this Court
deems just and proper.

DEMAND FOR JURY TRIAL
PLAINTIFFS respectfully request a jury trial on all issues above.
RESERVATION OF THE RIGHT TO AMEND COMPLAINT

PLAINTIFFS reserve the right to file amendments to this complaint as may be appropriate.

57
Case 6:20-cv-01375-CEM-DCI Document 1-1 Filed 07/31/20 Page 58 of 58 PagelD 61

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that the foregoing was filed with the Clerk of the Court this 26"
day of July 2019 by using the Florida Courts E-Filing Portal System. Accordingly, a copy of the
foregoing is being served on this day to all attorney(s)/interested parties identified on the ePortal
Electronic Service List, via transmission of Notices of Electronic Filing generated by the ePortal

System.

/s/ Jolynn Marie Falto-Tomas
Kevin Ross-Andino # 66214
kevin.ross@eclatlaw.com
Jolynn Marie Falto #1002743
jfalto@eclatlaw.com

éclat Law LLP

307 Cranes Roost Blvd, Suite 2010
Altamonte Springs, Florida 32701

Office: (407) 636-7004|Fax: (888) 413-0249
Counsel for David and Charyl Euwema

58
